Citation Nr: 1219988	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his May 2011 personal hearing before the Decision Review Officer, the Veteran reported that he was receiving disability benefits from the Social Security Administration, apparently due to his seizure disorder.  Records from the Social Security Administration are not on file, and thus neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file. 

The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In addition, the Veteran testified that he was discharged due to his seizure disorder.  The service treatment records and the DD Form 214 do not state why the Veteran was separated from service in March 1977 and the Board has determined that the Veteran's personnel records may also help substantiate his claim.  Accordingly, the RO should attempt to obtain these records from the National Personnel Records Center and the service department.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Request from the National Personnel Records Center and the appropriate service department the Veteran's personnel file.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Obtain all VA medical records from the Birmingham VAMC since June 2007.

4.  After the records development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


